                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF FLORIDA
                                 TALLAHASSEE DIVISION
3M COMPANY,                             Case No.: 4:20-cv-00225-AW-MAF
         Plaintiff,
v.
1 IGNITE CAPITAL, LLC a/k/a
1 IGNITE CAPITAL PARTNERS,
INSTITUTIONAL FINANCIAL
SALES LLC and AUTA LOPES,
an individual,
     Defendants.
________________________/

                              NOTICE OF SETTLEMENT

         Pursuant to Northern District of Florida Local Rule 16.2(A)(1),

undersigned counsel for Plaintiff 3M Company hereby provides notice to this

Court that the Parties have reached a settlement to resolve the above-captioned

litigation.

Dated:             May 15, 2020

By:                                     MCDERMOTT WILL & EMERY LLP
                                         /s/ Joseph M. Wasserkrug
                                        Joseph M. Wasserkrug
                                        Florida Bar No.: 112274
                                        jwasserkrug@mwe.com
                                        333 SE 2nd Avenue, Suite 4500
                                        Miami, FL 33131-4336
                                        T: 305.347.6501 | F: 305.675.8403

                                        Counsel for Plaintiff 3M Company

/165368/1#41030697 v1
                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that, on May 15, 2020, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system,

which will send notification of such filing to counsel or parties authorized to

receive electronic filings in this case and the foregoing document was served via

email upon Auta Lopes at auta.lopes@gmail.com.

                                          /s/ Joseph M. Wasserkrug
                                         Joseph M. Wasserkrug (FBN 112274)
DM_US 168637994-3.099922.0014




                                          2
/165368/1#41030697 v1
